DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/22 has been entered.

Response to Arguments
Applicant's arguments filed recently which focused on queue rate and direction speaker as  “one ultrasonic focused beam directional speaker configured to send, based on the queue rate, to a target in a queue area, an ultrasonic pressure wave, representative of the ultrasonic modulated carrier signal, through a transmission medium, wherein in connection with the ultrasonic pressure wave reaching the target, the ultrasonic modulated carrier signal demodulates” has been further analyzed and rejected in light of new prior art as in Niehoff et al. (US 2005/0207590 A1).

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Niehoff et al. (US 2005/0207590 A1).

1. (Original) A focused beam directional speaker system, comprising: a modulator configured to produce an ultrasonic modulated carrier signal by modulating an ultrasonic carrier signal with an audio signal (abstract; par [22, 72]); a queue rate processor configured to calculate a queue rate and determine a location of a target in a queue based on the queue rate; (par [149-150]/according to constant speed the location may be determine of the individual);  and at least one ultrasonic focused beam directional speaker configured to send, based on the queue rate, to a target in a queue area, an ultrasonic pressure wave, representative of the ultrasonic modulated carrier signal, through a transmission medium, wherein in connection with the ultrasonic pressure wave reaching the target, the ultrasonic modulated carrier signal demodulates (par [136, 140, 149-150]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niehoff et al. (US 2005/0207590 A1) and Hayashida et al. (US 11, 238,852 B2).

2. (Original) The focused beam directional speaker system of Claim 1,  with the ultrasonic focused beam directional speaker, however, the prior art lacked of further comprising a translation engine including a translation processor being coupled thereto.

	But Hayashida et al. disclose of such a translation engine including a translation processor being provided (fig.5 (10); col.9 line 30-40). Thus, one of the ordinary skills in the art could have modified the speaker by adding thereto such translation engine including a translation processor being provided so as to translate the language of a user to another language. 

3. (Original) The focused beam directional speaker system of Claim 2, further comprising one or more directional microphones coupled to the translation engine (Ha-fig.5 (20); col.1 line 55-65).

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niehoff et al. (US 2005/0207590 A1) and Hayashida et al. (US 11, 238,852 B2) and de Hoog et al. (US 2020/0364819 A1).

4. (Original) The focused beam directional speaker system of Claim 3,  although lacking is the matter regarding as further comprising a video processor configured to receive video samples of the queue area, wherein the video processor is coupled to the queue rate processor.  

	But de Hoog et al. disclose of  a similar concept including a video processor configured to receive video samples of the queue area, wherein the video processor is coupled to the queue rate processor (par [25]). Thus, one of the ordinary skills in the art  could have modified the art by adding the noted  video processor configured to receive video samples of the queue area, wherein the video processor is coupled to the queue rate processor so as to predict various mobility attributes of users. 

Claim 5, the focused beam directional speaker system of Claim 4, wherein the at least one ultrasonic focused beam directional speaker is further configured to send the ultrasonic pressure wave, based on the queue rate, to the target in the queue area (Nie-par [149-150]).  

	However, the art never specify of such directional speaker is further configured to send the ultrasonic pressure wave, based on the queue rate, in conjunction with video information processed by the video processor, to the target in the queue area, however, one of the ordinary skills in the art could have modified the monitoring including speaker associated based on the queue rate, in conjunction with video information processed by the video processor, to the target in the queue area as noted herein (de hoog-par [23]), by substituting the speaker for the directional speaker is further configured to send the ultrasonic pressure wave so as to send the sound signals only to the specific user along the motion path. 


Claim(s) 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niehoff et al. (US 2005/0207590 A1) and Kim et al. (US 11, 276,415 B2).

6. (Original) A method of providing focused beam directional sound to predetermined locations in a queue area comprising: calculating a queue rate (par [149-150]).

But the art never specify as to sampling sound by taking one or more sound samples from at least one location.

But it shall be noted Kim et al. disclose of sampling sound by taking one or more sound samples from at least one location (col.8 line 30-45; col.9 line 35-60). Thus one of the ordinary skills in the art could have modified the art by adding the noted queue rate method by adding thereto such sampling sound by taking one or more sound samples from at least one location so as to provide the comprehensible speech to user speaking. 

 The prior art as in Kim further disclose as identifying a language, when present, inherent within audio information received from the one or more sound samples (kim-col.8 line 30-45; col.9 line 35-60).

the art further disclosed as  producing an audio content signal for a target, in the queue area, in the language (Nie-abstract; par [10]) and generating a modulated ultrasonic signal, for the target, in the queue area, by modulating an ultrasonic carrier with the audio content signal for the target in the queue area (Nie-abstract; par [22, 72]); and transmitting, to a current location, determined from the queue rate, of the target in the queue area, an ultrasonic pressure wave, representative of the modulated ultrasonic signal, through a transmission medium (Nie-par [136, 140, 149-150]). 

8. (Original) The method of Claim 6, wherein the sampling is accomplished in connection with using one or more directional microphones aimed at the predetermined locations within the queue area (kim-fig.1 (112/114).

	Although, the art never specify of the microphone as being  directional microphones, but the examiner takes official notice having such directional microphone is well known in the art. Thus, one of the ordinary skills in the art could have modified the art by adding such directional microphones so as to detect spatial sound. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niehoff et al. (US 2005/0207590 A1) and Kim et al. (US 11, 276,415 B2) and  de Hoog et al. (US 2020/0364819 A1).

7. (Original) The method of Claim 6, the combined teaching of Niehoff et al. and Kim et al. as a whole, lacked of further comprising calculating the queue rate in conjunction with using video samples of the queue area.  

But de Hoog et al. disclose of  a similar concept including calculating the queue rate in conjunction with using video samples of the queue area (par [25]). Thus, one of the ordinary skills in the art  could have modified the art by adding the noted  calculating the queue rate in conjunction with using video samples of the queue area so as to predict various mobility attributes of users.

Claim(s) 9; 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niehoff et al. (US 2005/0207590 A1) and Kawano et al. (US 11,188,288 B2).

9. (Currently Amended) A method of providing focused beam directional sound, comprising: modulating one or more audio signal with an ultrasonic carrier signal to produce one or more modulated ultrasonic carrier signals (abstract; par [22, 72]); sending one or more ultrasonic pressure waves, through a transmission medium, representative of the one or more modulated ultrasonic carrier signals, to one or more target locations as selected therefor, in a listening environment, wherein in connection with the one or more ultrasonic pressure waves reaching the one or more target locations, the one or more modulated ultrasonic carrier signals demodulate (fig.6; par [136, 140]).

Although, the art never specify as wherein the listening environment is a venue having a plurality of audio and video monitors distributed within the venue;providing , via a translation system, a chosen language, included in the audio signal,  corresponding to the listening environment.  

	But, kawano et al. disclose of a monitoring system including  listening environment is a venue having a plurality of audio and video monitors distributed within the venue;

11. (Original) The method of Claim 9, wherein the one or more target locations within the listening environment (Ni-fig.6), although, the art never limit such environment as includes a seating location within the listening environment.  

	But one of the ordinary skills in the art could have varied the desired environment to any other ones including if desired limit such environment as includes a seating location within the listening environment so a to provide such searing user the directional sounds. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niehoff et al. (US 2005/0207590 A1) and Kawano et al. (US 11,188,288 B2) and Roy et al. (US 2019/0122691 A1).

12. (Original) The method of Claim 9, although lacking is regarding further comprising: producing white Gaussian noise; modulating the one or more ultrasonic pressure waves by the white Gaussian noise to produce one or more modulated noise signals; and transmitting, to an area section in the listening environment, the one or more modulated noise signals through the transmission medium.  

	But Roy et al. disclose of such method as producing white Gaussian noise; modulating the one or more ultrasonic pressure waves by the white Gaussian noise to produce one or more modulated noise signals; and transmitting, to an area section in the listening environment, the one or more modulated noise signals through the transmission medium (fig.15 (1500); par [134]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted white Gaussian , modulating the one or more ultrasonic pressure waves by white gaussian noise to produce one or more modulated noise signals; and transmitting, to an area section in the listening environment, the one or more modulated noise signals through the transmission medium so as to produce high frequency inaudible effect which may be audible at non-linear effect. 

Claim(s) 13-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niehoff et al. (US 2005/0207590 A1) and Kawano et al. (US 11,188,288 B2) and Di Censo et al. (US 2018/0295462 A1).

13. (Original) The method of Claim 9, although lacking is the issue regarding further comprising: sampling sound by taking one or more sound samples in the listening environment; determining noise in the listening environment; producing a noise signal from the noise; producing an inverted-noise signal by inverting the noise signal; generating an inverted-noise signal modulated ultrasonic signal by modulating an ultrasonic carrier with the inverted-noise signal; and transmitting, to one or more target locations in the listening environment, an ultrasonic pressure wave, through the transmission medium, representative of the inverted-noise modulated ultrasonic signal. 
But Di censo disclose of sampling sound by taking one or more sound samples in the listening environment; determining noise in the listening environment; producing a noise signal from the noise; producing an inverted-noise signal by inverting the noise signal; generating an inverted-noise signal modulated ultrasonic signal by modulating an ultrasonic carrier with the inverted-noise signal; and transmitting, to one or more target locations in the listening environment, an ultrasonic pressure wave, through the transmission medium, representative of the inverted-noise modulated ultrasonic signalpar [35, 46]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted  sampling sound by taking one or more sound samples in the listening environment; determining noise in the listening environment; producing a noise signal from the noise; producing an inverted-noise signal by inverting the noise signal; generating an inverted-noise signal modulated ultrasonic signal by modulating an ultrasonic carrier with the inverted-noise signal; and transmitting, to one or more target locations in the listening environment, an ultrasonic pressure wave, through the transmission medium, representative of the inverted-noise modulated ultrasonic so as to cancel unwanted noise. 
 
14. (Original) The method of Claim 13, wherein sampling sound occurs at a plurality of locations in the listening environment (Di-fig.3 (322); par [35]).  

Claim 17. (Original) The method of Claim 13, although, the art never limit the location including  wherein one of the one or more target locations is a dance floor of a venue environment.  

	But one of the ordinary skills in the art could have varied the locations if desired by adding the one or more target locations is a dance floor of a venue environment for same result as to provide auditory sound to specific target in dance floor. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niehoff et al. (US 2005/0207590 A1) and Kawano et al. (US 11,188,288 B2) and Di Censo et al. (US 2018/0295462 A1) and Florencio et al. (US 2016/0336022 A1).

16. (Original) The method of Claim 13, further lacking is comprising providing a wireless link between one or more mobile devices at the one or more target locations and a venue control center at a venue.  

	But, florencio disclose of communication with venue control including providing a wireless link between one or more mobile devices at the one or more target locations and a venue control center at a venue (fig.6; par [36]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted control including providing a wireless link between one or more mobile devices at the one or more target locations and a venue control center at a venue for remote control operation of the computer system and speakers. 

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niehoff et al. (US 2005/0207590 A1) and Kawano et al. (US 11,188,288 B2) and Stark (US 9,591,426 B2).

18. (Previously Presented) The method of Claim 9, further comprising: directing one or more ultrasonic pressure waves, representative of the one or more modulated ultrasonic carrier signals, through a transmission medium, at the one or more targets, wherein in connection with the one or more ultrasonic pressure waves reaching the one or more targets, the one or more modulated ultrasonic carrier signals demodulate  (Nie-par [136, 140, 149-150]).  

	However, the art never specify as  determining a location of one or more targets using an indoor positioning system, but stark disclose of such system including determining a location of one or more targets using an indoor positioning system (col.12 line 1-60 & col.13 line 10-20). Thus, one of the ordinary skills in the art could have modified the art by adding the noted determining a location of one or more targets using an indoor positioning system, but stark disclose of such system including determining a location of one or more targets using an indoor positioning system so as to direct the sound based on target location. 

19. (Original) The method of Claim 18, wherein the indoor positioning system is selected from a group consisting of a proximity-based system (stark-col.12 line 1-60 & col.13 line 10-20).

Although, the art never  specify as  system consisting of a wireless-based system, an ultrawide-band system, an acoustic system, an infrared system, and a combination thereof.  The examiner takes official notice having various positioning system including that which consisting of a wireless-based system, an ultrawide-band system, an acoustic system, an infrared system, and a combination thereof is well known in the art. Thus, one of the ordinary skills in the art could have modified the system by adding the noted system consisting of a wireless-based system, an ultrawide-band system, an acoustic system, an infrared system, and a combination thereof so as to determine user’s targets location. 


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niehoff et al. (US 2005/0207590 A1) and Kawano et al. (US 11,188,288 B2) and Stark (US 9,591,426 B2) and Connell (US 9,881, 610 B2).

20. (Original) The method of Claim 19,  although lacking wherein the wireless-based system determines location based on time difference of arrival (TDOA).  

	Connel disclose of wireless-based system determines location based on time difference of arrival (TDOA) (col.4 line 1-15 & col.7 line 10-20). Thus, one of the ordinary skills in the art could have modified the art by adding the noted wireless-based system determines location based on time difference of arrival so as to determine location based on delay differences of signals. 


Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niehoff et al. (US 2005/0207590 A1) and kim et al.  and Stark (US 9,591,426 B2).


21. (Previously Presented) The method of Claim 6, further comprising: directing ultrasonic pressure waves, representative of the modulated ultrasonic carrier signals, through a transmission medium, at the one or more targets, wherein in connection with the ultrasonic pressure waves reaching the one or more targets, the modulated ultrasonic carrier signals demodulate (Nie-par [136, 140, 149-150]).  

However, the art never specify as  determining a location of one or more targets using an indoor positioning system, but stark disclose of such system including determining a location of one or more targets using an indoor positioning system (col.12 line 1-60 & col.13 line 10-20). Thus, one of the ordinary skills in the art could have modified the art by adding the noted determining a location of one or more targets using an indoor positioning system, but stark disclose of such system including determining a location of one or more targets using an indoor positioning system so as to direct the sound based on target location. 

22. (Original) The method of Claim 21, wherein the indoor positioning system is selected from a group consisting of a proximity-based system (stark-col.12 line 1-60 & col.13 line 10-20).

Although, the art never  specify as  system consisting of a wireless-based system, an ultrawide-band system, an acoustic system, an infrared system, and a combination thereof.  The examiner takes official notice having various positioning system including that which consisting of a wireless-based system, an ultrawide-band system, an acoustic system, an infrared system, and a combination thereof is well known in the art. Thus, one of the ordinary skills in the art could have modified the system by adding the noted system consisting of a wireless-based system, an ultrawide-band system, an acoustic system, an infrared system, and a combination thereof so as to determine user’s targets location. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654